Exhibit 10.2

EXECUTION VERSION

THIRD AMENDMENT

THIRD AMENDMENT, dated as of July 20, 2016 (this “Amendment”), to the Amended
and Restated Credit Agreement, dated as of March 5, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Realogy Intermediate Holdings LLC (“Holdings”), Realogy Group LLC (the
“Borrower”), the several lenders from time to time parties thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower;

WHEREAS, the Borrower has requested that the outstanding Initial Term B Loans
(as such definition is amended hereby) be refinanced with a new term facility
(the “Amended Term Loan Facility”) in accordance with Section 10.08(e) of the
Credit Agreement by obtaining New Term Loan Commitments (as defined in Section 4
of this Amendment) and having existing Initial Term B Loans be continued as
provided herein;

WHEREAS, JPMorgan Chase Bank, N.A. is the lead arranger and bookrunner for the
Amended Term Loan Facility (in such capacity, the “Lead Arranger”) and BMO
Capital Markets Corp., Barclays Bank PLC, Citigroup Global Markets Inc., Credit
Agricole Corporate and Investment Bank, Credit Suisse Securities (USA) LLC,
Goldman Sachs Bank USA, and Suntrust Robinson Humphrey, Inc. are the joint lead
arrangers and joint bookrunners for the Amended Term Loan Facility
(collectively, the “Joint Bookrunners”);

WHEREAS, the loans under the Amended Term Loan Facility (the “New 2022 Term
Loans”) will replace and refinance the currently outstanding Initial Term B
Loans;

WHEREAS, except as otherwise provided herein, the New 2022 Term Loans will have
the same terms as the Initial Term B Loans currently outstanding under the
Credit Agreement;

WHEREAS, each existing Initial Term B Lender that executes and delivers a Lender
Addendum (Cashless Roll) attached hereto (a “Lender Addendum (Cashless Roll)”)
and in connection therewith agrees to continue all of its outstanding Initial
Term B Loans as New 2022 Term Loans (such continued Initial Term B Loans, the
“Continued Term Loans”, and such Lenders, collectively, the “Continuing Term
Lenders”) will thereby (i) agree to the terms of this Amendment and (ii) agree
to continue all of its existing Initial Term B Loans (such existing Initial Term
B Loans, the “Existing Term Loans”, and the Lenders of such Existing Term Loans,
collectively, the “Existing Term Lenders”) outstanding on the Third Amendment
Effective Date (as defined below) as New 2022 Term Loans in a principal amount
equal to the aggregate principal amount of such Existing Term Loans so continued
(or such lesser amount as notified to such Lender by the Administrative Agent
prior to the Third Amendment Effective Date);

WHEREAS, subject to the preceding recitals, each Person (other than a Continuing
Term Lender in its capacity as such) that executes and delivers a Lender
Addendum (Additional Term Lender) attached hereto (a “Lender Addendum
(Additional Term Lender)” and, together with a Lender Addendum (Cashless Roll),
a “Lender Addendum”)) and agrees in connection therewith to make New 2022 Term
Loans (collectively, the “Additional Term Lenders”) will thereby (i) agree to
the terms of this Amendment and (ii) commit to make New 2022 Term Loans to the
Borrower on the Third Amendment Effective Date (the “Additional Term Loans”) in
such amount (not in excess of any such commitment) as is determined by the
Administrative Agent and notified to such Additional Term Lender;



--------------------------------------------------------------------------------

WHEREAS, the proceeds of the Additional Term Loans will be used by the Borrower
to repay in full the outstanding principal amount of the Existing Term Loans
that are not continued as New 2022 Term Loans by Continuing Term Lenders;

WHEREAS, the Continuing Term Lenders and the Additional Term Lenders
(collectively, the “New Term Lenders”) are severally willing to continue their
Existing Term Loans as New 2022 Term Loans and/or to make New 2022 Term Loans,
as the case may be, subject to the terms and conditions set forth in this
Amendment;

WHEREAS, Section 10.08(e) of the Credit Agreement permits the Borrower to amend
the Credit Agreement, with the written consent of the Administrative Agent and
the New Term Lenders, to refinance the Existing Term Loans with the proceeds of
the Amended Term Loan Facility, which constitute Replacement Term Loans under
the Credit Agreement; and

WHEREAS, the Borrower, the New Term Lenders and the Administrative Agent are
willing to agree to this Amendment on the terms set forth herein;

NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:

SECTION 1. Definitions. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

SECTION 2. Amendments to Article I of the Credit Agreement. Section 1.01 of the
Credit Agreement is hereby amended as follows:

(a) The following definitions are hereby added in the appropriate alphabetical
order to Section 1.01:

“Anti-Corruption Laws” shall mean the Foreign Corrupt Practices Act of 1977, as
amended, and other similar laws, rules and regulations of any jurisdiction that
may be applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

2



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Material Acquisition” shall mean any Permitted Business Acquisition that
involves the payment of consideration or assumption of Indebtedness by the
Borrower and its Subsidiaries in excess of $250,000,000.

“New 2022 Term Loans” shall have the meaning assigned to such term in the Third
Amendment.

“RP Ratio Test” shall have the meaning assigned to such term in Section 6.06(m).

“Sanctioned Country” shall mean, at any time, a country or territory which is
itself the subject or target of comprehensive Sanctions (at the time of this
Agreement, Cuba, Iran, North Korea, Sudan, the Crimea region of Ukraine and
Syria).

“Sanctioned Person” shall mean, at any time, (a) any person listed in any
Sanctions-related list of designated persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council or the European Union, (b) any
person located, organized or resident in a Sanctioned Country or (c) any person
owned or controlled by any such person or persons described in the foregoing
clauses (a) or (b).

“Sanctions” shall mean, economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Third Amendment” shall mean the Third Amendment, dated as of the Third
Amendment Effective Date, to this Agreement.

“Third Amendment Effective Date” shall mean July 20, 2016.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

(b) The definition of “Federal Funds Effective Rate” is hereby amended to
include the following clause immediately before the end of the first sentence
thereof:

provided, further, that if the Federal Funds Effective Rate shall be less than
zero, such rate shall be deemed to be zero with respect to the Term Facility for
purposes of this Agreement

(c) The definition of “Initial Term B Loan Commitment” is hereby amended and
restated in its entirety as follows:

“Initial Term B Loan Commitment” shall mean, with respect to each Lender, the
agreement, if any, of such Lender: (i) prior to the Amendment Effective Date, to
make

 

3



--------------------------------------------------------------------------------

Initial Term B Loans as set forth in Section 2.01(a) on the Closing Date,
(ii) on or after the Amendment Effective Date but prior to the Third Amendment
Effective Date, (a) to continue its Existing Term Loans (as defined in the First
Amendment) as a New Term Loan or (b) to make a New Term Loan in the amount
provided for in the First Amendment or (iii) on or after the Third Amendment
Effective Date, (a) to continue its Existing Term Loans (as defined in the Third
Amendment) as a New 2022 Term Loan or (b) to make a New 2022 Term Loan in the
amount provided for in the Third Amendment. The aggregate amount of the Initial
Term B Loan Commitments on, and after giving effect to, the Third Amendment
Effective Date is $1,100,000,000.

(d) The definition of “Initial Term B Loans” is hereby amended and restated in
its entirety as follows:

“Initial Term B Loans” shall mean (i) prior to the Amendment Effective Date, a
Loan made by an Initial Term B Lender pursuant to Section 2.01(a), (ii) on and
after the Amendment Effective Date but prior to the Third Amendment Effective
Date, any New Term Loans made or continued pursuant to the First Amendment or
(iii) on and after the Third Amendment Effective Date, any New 2022 Term Loans
made or continued pursuant to the Third Amendment.

(e) The definition of “LIBO Rate” is hereby amended to include the following
clause immediately before the end thereof;

provided, further, that if such rate as published by BBA LIBOR (or other
applicable source) shall be less than zero, such rate shall be deemed to be zero
with respect to the Term Facility for purposes of this Agreement

(f) The definition of “Term B Facility Maturity Date” is hereby amended and
restated in its entirety as follows:

“Term B Facility Maturity Date” shall mean July 20, 2022.

(g) The definition of “Term B Loans” is hereby amended and restated in its
entirety as follows:

“Term B Loans” shall mean (i) prior to the Amendment Effective Date, the Initial
Term B Loans that were made by the Lenders to the Borrower pursuant to
Section 2.01(a), (ii) on or after the Amendment Effective Date but prior to the
Third Amendment Effective Date, any New Term Loans made or continued hereunder
pursuant to the First Amendment, (iii) on or after the Third Amendment Effective
Date, any New 2022 Term Loans made or continued hereunder pursuant to the Third
Amendment and (iii) any Incremental Term Loans in the form of Term B Loans
having the same terms (including pricing, Yield and amortization) as the New
2022 Term Loans made by the Incremental Term Lenders to the Borrower pursuant to
Section 2.01(d).

SECTION 3. Other Amendments to the Credit Agreement.

(a) Section 2.01 of the Credit Agreement is hereby amended as of the Third
Amendment Effective Date by adding the following sentence immediately before the
last sentence of Section 2.01(a):

“Following the making or continuation thereof, as applicable, on the Third
Amendment Effective Date, the New 2022 Term Loans shall constitute Initial Term
B Loans and Term B Loans, as applicable, in all respects.”

 

4



--------------------------------------------------------------------------------

(b) Section 2.08(a)(ii) of the Credit Agreement is hereby amended as of the
Third Amendment Effective Date by replacing the phrase “Closing Date or
Amendment Effective Date, as applicable” where used therein with the phrase
“Closing Date, Amendment Effective Date or Third Amendment Effective Date, as
applicable”.

(c) Section 2.11(h) of the Credit Agreement is hereby amended as of the Third
Amendment Effective Date by replacing the phrase “twelve (12) month anniversary
of the Amendment Effective Date” where used therein with the phrase “six
(6) month anniversary of the Third Amendment Effective Date”.

(d) Section 2.20(b) of the Credit Agreement is hereby amended as of the Third
Amendment Effective Date by replacing the phrase “eighteen (18) months after the
Closing Date” where used therein with the phrase “eighteen (18) months after the
Third Amendment Effective Date”.

(e) Article III of the Credit Agreement is hereby amended as of the Third
Amendment Effective Date by adding the following section as a new Section 3.22:

“Anti-Corruption Laws and Sanctions. The Borrower has implemented and maintains
in effect policies and procedures reasonably designed to promote compliance by
the Borrower, its Subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective officers and employees are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects and
are not knowingly engaged in any activity that would reasonably be expected to
result in the Borrower being designated as a Sanctioned Person. None of (a) the
Borrower, any Subsidiary or any of their respective directors or officers, or
(b) any employee of the Borrower or any Subsidiary that will act in any capacity
in connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Loan use of proceeds or other transaction contemplated by
this Agreement will violate Anti-Corruption Laws or applicable Sanctions.”

(f) Article III of the Credit Agreement is hereby amended as of the Third
Amendment Effective Date by adding the following section as a new Section 3.23:

“EEA Financial Institutions. No Loan Party is an EEA Financial Institution.”

(g) Section 5.01 of the Credit Agreement is hereby amended as of the Third
Amendment Effective Date by adding the following section as a new
Section 5.01(c):

“Maintain in effect and enforce policies and procedures reasonably designed to
promote compliance in all material respects by the Borrower, its Subsidiaries
and their respective directors, officers and employees with Anti-Corruption Laws
and applicable Sanctions.”

(h) Section 6.06(m) of the Credit Agreement is hereby amended and restated in
its entirety as of the Third Amendment Effective Date as follows:

“other Restricted Payments, provided, that (i) no Default or Event of Default
has occurred and is continuing or would result therefrom and (ii) after giving
effect thereto, the Total Net Leverage Ratio on a Pro Forma Basis shall not be
greater than 4.00 to 1.00 (the “RP Ratio Test”);

 

5



--------------------------------------------------------------------------------

provided that, for the two fiscal quarters ended immediately following the
closing of a Material Acquisition (including the fiscal quarter in which such
Material Acquisition occurs), the RP Ratio Test shall be 4.50 to 1.00 with
respect to then-existing common stock dividend and stock buyback programs;
provided, however, that, after any such two fiscal quarter period, there shall
be two consecutive fiscal quarters for which the RP Ratio Test shall be 4.00 to
1.00, regardless of any other Material Acquisitions.”

(i) Article VI of the Credit Agreement is hereby amended as of the Third
Amendment Effective Date by adding the following section as a new Section 6.11:

“Use of Proceeds. Request any Loan, and the Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Loan, (A) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country in violation of Sanctions, or (C) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.”

(j) Article X of the Credit Agreement is hereby amended as of the Third
Amendment Effective Date by adding the following section as a new Section 10.24:

“Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

SECTION 4. New 2022 Term Loans.

(a) Subject to the terms and conditions set forth herein (i) each Continuing
Term Lender agrees to continue all (or such lesser amount as notified to such
Lender by the Administrative Agent prior to the Third Amendment Effective Date)
of its Existing Term Loans as a New 2022 Term Loan on the Third Amendment
Effective Date in a principal amount equal to such Continuing Term Lender’s New
Term Loan Commitment (as defined below) and (ii) each Additional Term Lender
agrees to make a New

 

6



--------------------------------------------------------------------------------

2022 Term Loan on such date to the Borrower in a principal amount equal to such
Additional Term Lender’s New Term Loan Commitment. For purposes hereof, a Person
shall become a party to the Credit Agreement as amended hereby and a New Term
Lender as of the Third Amendment Effective Date by executing and delivering to
the Administrative Agent, on or prior to the Third Amendment Effective Date, a
Lender Addendum (Additional Term Lender) in its capacity as a New Term Lender.
For the avoidance of doubt, the Existing Term Loans of a Continuing Term Lender
must be continued in whole and may not be continued in part unless approved by
the Lead Arranger.

(b) Each Additional Term Lender will make its New 2022 Term Loan on the Third
Amendment Effective Date by making available to the Administrative Agent, in the
manner contemplated by Section 2.02 of the Credit Agreement, an amount equal to
its New Term Loan Commitment. The “New Term Loan Commitment” (i) of any
Continuing Term Lender will be the amount of its Existing Term Loans as set
forth in the Register as of the Third Amendment Effective Date (or such lesser
amount as notified to such Lender by the Administrative Agent prior to the Third
Amendment Effective Date), which shall be continued as an equal amount of New
2022 Term Loans, and (ii) of any Additional Term Lender will be such amount (not
exceeding any commitment offered by such Additional Term Lender) allocated to it
by the Administrative Agent and notified to it on or prior to the Third
Amendment Effective Date. The commitments of the Additional Term Lenders and the
continuation undertakings of the Continuing Term Lenders are several, and no
such Lender will be responsible for any other such Lender’s failure to make or
acquire by continuation its New 2022 Term Loan. The New 2022 Term Loans may from
time to time be ABR Loans or Eurocurrency Loans, as determined by the Borrower
and notified to the Administrative Agent as contemplated by Sections 2.02 and
2.03 of the Credit Agreement. The Lenders having Existing Term Loans that are
prepaid in connection with the making of the New 2022 Term Loans shall be
entitled to the benefits of Section 2.16 of the Credit Agreement with respect
thereto. The Continuing Term Lenders hereby waive the benefits of Section 2.16
of the Credit Agreement with respect thereto.

(c) The obligation of each New Term Lender to make or acquire by continuation
New 2022 Term Loans on the Third Amendment Effective Date is subject to the
satisfaction of the conditions set forth in Section 5 of this Amendment.

(d) On and after the Third Amendment Effective Date, each reference in the
Credit Agreement to “Initial Term B Loans” shall be deemed a reference to the
New 2022 Term Loans contemplated hereby, except as the context may otherwise
require. Notwithstanding the foregoing, the provisions of the Credit Agreement
with respect to indemnification, reimbursement of costs and expenses, increased
costs and break funding payments shall continue in full force and effect with
respect to, and for the benefit of, each Existing Term Lender in respect of such
Lender’s Existing Term Loans to the same extent expressly set forth therein.

(e) The continuation of Continued Term Loans may be implemented pursuant to
other procedures specified by the Lead Arranger, including by repayment of
Continued Term Loans of a Continuing Term Lender followed by a subsequent
assignment to it of New 2022 Term Loans in the same amount.

(f) For the avoidance of doubt, the Lenders hereby acknowledge and agree that,
at the sole option of the Lead Arranger, any Lender with Existing Term Loans
that are prepaid as contemplated hereby shall, automatically upon receipt of the
amount necessary to purchase such Lender’s Existing Term Loans so replaced, at
par, and pay all accrued interest thereon, be deemed to have assigned such Loans
pursuant to a form of Assignment and Assumption and, accordingly, no other
action by the Lenders, the Administrative Agent or the Loan Parties shall be
required in connection therewith. The Lenders hereby agree to waive the notice
requirements of Sections 2.10(d) and 2.11(a) of the Credit Agreement in
connection with the prepayment or replacement of Existing Term Loans
contemplated hereby.

 

7



--------------------------------------------------------------------------------

SECTION 5. Effectiveness. This Amendment shall become effective as of the date
(the “Third Amendment Effective Date”) on which the following conditions have
been satisfied:

(a) The Administrative Agent (or its counsel) shall have received (i) a duly
executed and completed counterpart hereof that bears the signature of the
Borrower, (ii) a duly executed and completed counterpart hereof that bears the
signature of the Administrative Agent and (iii) Lender Addenda, executed and
delivered by the Continuing Term Lenders and the Additional Term Lenders.

(b) The Administrative Agent shall have received an Acknowledgment and
Confirmation in the form of Annex I hereto from an authorized officer of each
Loan Party.

(c) The Administrative Agent shall have received all fees payable thereto or to
any Lender on or prior to the Third Amendment Effective Date.

(d) To the extent invoiced, the Administrative Agent shall have received
reimbursement or payment of all reasonable out-of- pocket expenses (including
reasonable fees, charges and disbursements of Simpson Thacher & Bartlett LLP) in
connection with this Amendment and any other reasonable out-of- pocket expenses
required to be reimbursed or paid by the Loan Parties under the Credit Agreement
or under any Loan Document.

(e) No Event of Default or Default shall have occurred and be continuing.

(f) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower, certifying on behalf of the Borrower that,
(i) after giving effect to the New 2022 Term Loans, the representations and
warranties set forth in the Loan Documents, as amended by this Amendment, are
true and correct in all material respects on and as of the Third Amendment
Effective Date as if made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties are true and correct in all material
respects as of such earlier date (other than the representations and warranties
contained in Section 3.18 of the Credit Agreement, which shall be true and
correct in all material respects as of the Third Amendment Effective Date)) and
(ii) no Default or Event of Default has occurred and is continuing on the Third
Amendment Effective Date after giving effect to this Amendment and the New 2022
Term Loans.

(g) The Administrative Agent shall have received, on behalf of itself and the
Lenders on the Third Amendment Effective Date (after giving effect hereto), a
favorable written opinion of (i) Skadden, Arps, Slate, Meagher & Flom LLP,
special counsel for the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent and (ii) local counsel reasonably
satisfactory to the Administrative Agent as specified on Schedule 4.02(b) to the
Credit Agreement, in each case (A) dated the Third Amendment Effective Date,
(B) addressed to the Administrative Agent and the Lenders and (C) in form and
substance reasonably satisfactory to the Administrative Agent and covering such
other matters relating to this Amendment and the Loan Documents as the
Administrative Agent shall reasonably request.

 

8



--------------------------------------------------------------------------------

(h) The Administrative Agent shall have received in the case of each Loan Party
each of the items referred to in clauses (i), (ii) and (iii) below:

(i) a copy of the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation, including all amendments
thereto, of each Loan Party, (A) in the case of a corporation, certified as of a
recent date by the Secretary of State (or other similar official) of the
jurisdiction of its organization, and a certificate as to the good standing (to
the extent such concept or a similar concept exists under the laws of such
jurisdiction) of each such Loan Party as of a recent date from such Secretary of
State (or other similar official) or (B) in the case of a partnership or limited
liability company, certified by the Secretary or Assistant Secretary of each
such Loan Party;

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party dated the Third Amendment Effective Date and certifying:

(A) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Third Amendment
Effective Date and at all times since a date prior to the date of the
resolutions described in clause (B) below,

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of this Amendment and the Loan Documents to
which such person is a party and, in the case of the Borrower, the borrowings
thereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on the Third Amendment Effective Date,

(C) that the certificate or articles of incorporation, certificate of limited
partnership or certificate of formation of such Loan Party has not been amended
since the date of the last amendment thereto disclosed pursuant to clause (i)
above, and

(D) as to the incumbency and specimen signature of each officer executing any
Loan Document (including the Acknowledgment and Confirmation in the form of
Annex I hereto) or any other document delivered in connection herewith on behalf
of such Loan Party; and

(iii) a certificate of a director or another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (ii) above.

(i) The Lenders shall have received a solvency certificate in form and substance
reasonably satisfactory to the Administrative Agent and signed by the Chief
Financial Officer of the Borrower.

(j) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act, requested not less than five business days
prior to the date hereof.

 

9



--------------------------------------------------------------------------------

Notwithstanding any other provisions of this Amendment to the contrary, the
Administrative Agent may appoint a fronting lender to act as the sole Additional
Term Lender for purposes of facilitating funding on the Third Amendment
Effective Date. Accordingly, any Lender Addendum (Additional Term Lender)
submitted by or on behalf of an Additional Term Lender other than such fronting
lender will be deemed ineffective unless accepted by the Lead Arranger in its
sole discretion.

SECTION 6. Representations and Warranties. The Borrower represents and warrants
to each of the Lenders and the Administrative Agent that as of the Third
Amendment Effective Date:

6.1. This Amendment has been duly authorized, executed and delivered by it and
this Amendment and the Credit Agreement, as amended hereby, constitutes its
valid and binding obligation, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

6.2. Each of the representations and warranties set forth in Article III of the
Credit Agreement are true and correct in all material respects on and as of the
Third Amendment Effective Date with the same effect as though made on and as of
the Third Amendment Effective Date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties are true and correct in all material respects as
of such earlier date (other than the representations and warranties contained in
Section 3.18 of the Credit Agreement, which shall be true and correct in all
material respects as of the Third Amendment Effective Date)).

SECTION 7. Effect of Amendment.

7.1. Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and affect. Nothing
herein shall be deemed to entitle the Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.

7.2. On and after the Third Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Loan
Document shall be deemed a reference to the Credit Agreement as amended hereby.
This Amendment and the Acknowledgment and Confirmation shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

7.3. Except as expressly provided herein or in the Credit Agreement, the Amended
Term Loan Facility shall be subject to the terms and provisions of the Credit
Agreement and the other Loan Documents.

SECTION 8. General.

8.1. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.

 

10



--------------------------------------------------------------------------------

8.2. Costs and Expenses. The Borrower agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment, including the reasonable fees, charges and disbursements of Simpson
Thacher & Bartlett LLP, primary counsel for the Administrative Agent, the Lead
Arranger, the Joint Bookrunners and the Lenders.

8.3. Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by email or
facsimile transmission (or other electronic transmission) shall be effective as
delivery of a manually executed counterpart hereof.

8.4. Headings. The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

8.5. FATCA Grandfathered Status. Solely for purposes of determining withholding
Taxes under FATCA, from and after the Third Amendment Effective Date, the
Borrower and the Administrative Agent shall treat (and the New Term Lenders
hereby authorize the Administrative Agent to treat) the New 2022 Term Loans as
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

[remainder of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

REALOGY GROUP LLC, as Borrower By:  

/s/ Anthony E. Hull

Name:   Anthony E. Hull Title:   Executive Vice President, Chief Financial
Officer and Treasurer REALOGY INTERMEDIATE HOLDINGS, LLC, as Holdings By:  

/s/ Anthony E. Hull

Name:   Anthony E. Hull Title:   Executive Vice President, Chief Financial
Officer and Treasurer

 

Signature Page to Amendment



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

/s/ Amrish Desai

Name:   Amrish Desai Title:   Vice President

 

Signature Page to Amendment



--------------------------------------------------------------------------------

Accepted and agreed to solely

with respect to the amendment

set forth in Section 3(h) of this Amendment:

 

JPMORGAN CHASE BANK, N.A., as a Revolving Facility Lender By:  

/s/ Amrish Desai

Name:   Amrish Desai Title:   Vice President

 

Signature Page to Amendment



--------------------------------------------------------------------------------

Accepted and agreed to solely

with respect to the amendment

set forth in Section 3(h) of this Amendment:

 

Barclays Bank PLC as a Revolving Facility Lender By:  

/s/ Ronnie Glenn

Name:   Ronnie Glenn Title:   Vice President

 

Signature Page to Amendment



--------------------------------------------------------------------------------

Accepted and agreed to solely

with respect to the amendment

set forth in Section 3(h) of this Amendment:

 

Citibank, N.A., as a Revolving Facility Lender By:  

/s/ Blake Gronich

Name:   Blake Gronich Title:   Vice President

 

Signature Page to Amendment



--------------------------------------------------------------------------------

Accepted and agreed to solely

with respect to the amendment

set forth in Section 3(h) of this Amendment:

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Revolving Facility Lender
By:  

/s/ Brad Matthews

Name:   Brad Matthews Title:   Director By:  

/s/ Gary Herzog

Name:   Gary Herzog Title:   Managing Director

 

Signature Page to Amendment



--------------------------------------------------------------------------------

Accepted and agreed to solely

with respect to the amendment

set forth in Section 3(h) of this Amendment:

 

GOLDMAN SACHS BANK USA, as a Revolving Facility Lender By:  

/s/ Jerry Li

Name:   Jerry Li Title:   Authorized Signatory

 

Signature Page to Amendment



--------------------------------------------------------------------------------

Accepted and agreed to solely

with respect to the amendment

set forth in Section 3(h) of this Amendment:

 

SunTrust Bank, as a Revolving Facility Lender By:  

/s/ David J. Sharp

Name:   David J. Sharp Title:   Vice President

 

Signature Page to Amendment



--------------------------------------------------------------------------------

Accepted and agreed to solely

with respect to the amendment

set forth in Section 3(h) of this Amendment:

 

Bank of Montreal, as a Revolving Facility Lender By:  

/s/ Sean T. Ball

Name:   Sean T. Ball Title:   Vice President

 

Signature Page to Amendment



--------------------------------------------------------------------------------

Accepted and agreed to solely

with respect to the amendment

set forth in Section 3(h) of this Amendment:

 

Bank of America, N.A., as a Revolving Facility Lender By:  

/s/ Suzanne E. Pickett

Name:   Suzanne E. Pickett Title:   Vice President

 

Signature Page to Amendment



--------------------------------------------------------------------------------

Accepted and agreed to solely

with respect to the amendment

set forth in Section 3(h) of this Amendment:

 

Citizens Bank, N.A., as a Revolving Facility Lender By:  

/s/ Mehul R. Patel

Name:   Mehul R. Patel Title:   Director

 

Signature Page to Amendment



--------------------------------------------------------------------------------

Accepted and agreed to solely

with respect to the amendment

set forth in Section 3(h) of this Amendment:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Revolving Facility Lender By:  

/s/ Christopher Day

Name:   Christopher Day Title:   Authorized Signatory By:  

/s/ Joan Park

Name:   Joan Park Title:   Authorized Signatory

 

Signature Page to Amendment



--------------------------------------------------------------------------------

Accepted and agreed to solely

with respect to the amendment

set forth in Section 3(h) of this Amendment:

 

The Bank of Nova Scotia, as a Revolving Facility Lender By:  

/s/ Mauricio Saishio

Name:   Mauricio Saishio Title:   Director

 

Signature Page to Amendment



--------------------------------------------------------------------------------

Accepted and agreed to solely

with respect to the amendment

set forth in Section 3(h) of this Amendment:

 

Wells Fargo Bank, N.A., as a Revolving Facility Lender By:  

/s/ Maribelle Villaseñor

Name:   Maribelle Villaseñor Title:   Vice President

 

Signature Page to Amendment



--------------------------------------------------------------------------------

Accepted and agreed to solely

with respect to the amendment

set forth in Section 3(h) of this Amendment:

 

People’s United Bank, National Association, as a Revolving Facility Lender By:  

/s/ James Riley

Name:   James Riley Title:   Senior Vice President

 

Signature Page to Amendment



--------------------------------------------------------------------------------

Annex I

ACKNOWLEDGMENT AND CONFIRMATION

(a) Reference is made to the THIRD AMENDMENT, dated as of July 20, 2016 (the
“Amendment”; capitalized terms used herein without definition shall have the
meanings therein), to the AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
March 5, 2013 (as amended, modified, restated and supplemented from time to time
prior to the effectiveness of the Amendment, the “Credit Agreement”), among
Realogy Intermediate Holdings LLC (“Holdings”), Realogy Group LLC (the
“Borrower”), the several lenders from time to time parties thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto.

(b) The Credit Agreement is being amended and the Borrower is obtaining New 2022
Term Loans to replace the Existing Term Loans pursuant to the Amendment as set
forth therein (the “Amended Credit Agreement”). Each of the parties hereto
hereby agrees, with respect to each Loan Document to which it is a party:

(i) all of its obligations, liabilities and indebtedness under such Loan
Document shall remain in full force and effect on a continuous basis regardless
of the effectiveness of the Amendment; and

(ii) all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, regardless of the effectiveness of the Amendment, as collateral
security for its obligations, liabilities and indebtedness under the Amended
Credit Agreement and related guarantees.

(c) This Acknowledgment and Confirmation shall constitute a “Loan Document” for
all purposes of the Amended Credit Agreement and the other Loan Documents (as
defined in the Amended Credit Agreement).

(d) THIS ACKNOWLEDGMENT AND CONFIRMATION AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(e) This Acknowledgment and Confirmation may be executed by one or more of the
parties to this Acknowledgment and Confirmation on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Acknowledgment and Confirmation by email or facsimile transmission (or
other electronic transmission) shall be effective as delivery of a manually
executed counterpart hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Acknowledgment and
Confirmation to be duly executed and delivered as of the date first written
above.

 

REALOGY GROUP, LLC By:  

 

Name:   Title:  

 

Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------

REALOGY INTERMEDIATE HOLDINGS, LLC By:  

 

Name:   Anthony E. Hull Title:   Executive Vice President, Chief   Financial
Officer and Treasurer

 

Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------

CASTLE EDGE INSURANCE AGENCY, INC.

REALOGY OPERATIONS LLC

REALOGY SERVICES GROUP LLC

REALOGY SERVICES VENTURE PARTNER LLC

By:  

 

Name:   Anthony E. Hull Title:   Chief Financial Officer

 

Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------

CARTUS ASSET RECOVERY CORPORATION

CARTUS CORPORATION

MID-ATLANTIC SETTLEMENT SERVICES LLC

TRG MARYLAND HOLDINGS LLC

By:  

 

Name:   Anthony E. Hull Title:   Executive Vice President & Treasurer

 

Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------

AMERICAN TITLE COMPANY OF HOUSTON

BURNET TITLE HOLDING LLC

BURNET TITLE LLC

CASE TITLE COMPANY

CORNERSTONE TITLE COMPANY

EQUITY TITLE COMPANY

EQUITY TITLE MESSENGER SERVICE HOLDING LLC

GUARDIAN HOLDING COMPANY

GUARDIAN TITLE AGENCY, LLC

KEYSTONE CLOSING SERVICES LLC

LAKECREST TITLE, LLC

MARKET STREET SETTLEMENT GROUP LLC

NATIONAL COORDINATION ALLIANCE LLC

NRT SETTLEMENT SERVICES OF MISSOURI LLC

NRT SETTLEMENT SERVICES OF TEXAS LLC

PROCESSING SOLUTIONS LLC

SECURED LAND TRANSFERS LLC

ST. JOE TITLE SERVICES LLC

TEXAS AMERICAN TITLE COMPANY

TITLE RESOURCE GROUP AFFILIATES HOLDINGS LLC

TITLE RESOURCE GROUP HOLDINGS LLC

TITLE RESOURCE GROUP LLC

TITLE RESOURCE GROUP SERVICES LLC

TRG SETTLEMENT SERVICES, LLP

By:  

 

Name:   Thomas N. Rispoli Title:   Chief Financial Officer

 

Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------

BETTER HOMES AND GARDENS REAL ESTATE LICENSEE LLC

BETTER HOMES AND GARDENS REAL ESTATE LLC

CENTURY 21 REAL ESTATE LLC

CGRN, INC.

COLDWELL BANKER LLC

COLDWELL BANKER REAL ESTATE LLC

ERA FRANCHISE SYSTEMS LLC

GLOBAL CLIENT SOLUTIONS LLC

ONCOR INTERNATIONAL LLC

REALOGY FRANCHISE GROUP LLC

REALOGY GLOBAL SERVICES LLC

REALOGY LICENSING LLC

SOTHEBY’S INTERNATIONAL REALTY AFFILIATES LLC

SOTHEBY’S INTERNATIONAL REALTY LICENSEE LLC

ZAPLABS LLC

By:  

 

Name:   Andrew G. Napurano Title:   Chief Finance & Strategy Officer

 

Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------

ALPHA REFERRAL NETWORK LLC

BURGDORFF LLC

BURNET REALTY LLC

CAREER DEVELOPMENT CENTER, LLC

CB COMMERCIAL NRT PENNSYLVANIA LLC

CDRE TM LLC

COLDWELL BANKER COMMERCIAL PACIFIC PROPERTIES LLC

COLDWELL BANKER PACIFIC PROPERTIES LLC

COLDWELL BANKER REAL ESTATE SERVICES LLC

COLDWELL BANKER RESIDENTIAL BROKERAGE COMPANY

COLDWELL BANKER RESIDENTIAL BROKERAGE LLC

COLDWELL BANKER RESIDENTIAL REAL ESTATE LLC

COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK

COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK, INC.

COLORADO COMMERCIAL, LLC

CORCORAN GROUP LLC

HFS.COM CONNECTICUT REAL ESTATE LLC

HFS.COM REAL ESTATE INCORPORATED

HFS.COM REAL ESTATE LLC

HFS LLC

HOME REFERRAL NETWORK LLC

JACK GAUGHEN LLC

MARTHA TURNER PROPERTIES, L.P.

MARTHA TURNER SOTHEBY’S INTERNATIONAL REALTY REFERRAL COMPANY LLC

MTPGP, LLC

NRT ARIZONA COMMERCIAL LLC

NRT ARIZONA LLC

NRT ARIZONA REFERRAL LLC

By:  

 

Name:   Kevin R. Greene Title:   Chief Financial Officer

 

Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------

NRT CAROLINAS LLC

NRT CAROLINAS REFERRAL NETWORK LLC

NRT COLORADO LLC

NRT COLUMBUS LLC

NRT COMMERCIAL LLC

NRT COMMERCIAL UTAH LLC

NRT DEVELOPMENT ADVISORS LLC

NRT DEVONSHIRE LLC

NRT DEVONSHIRE WEST LLC

NRT FLORIDA LLC

NRT HAWAII REFERRAL, LLC

NRT LLC

NRT MID-ATLANTIC LLC

NRT MISSOURI LLC

NRT MISSOURI REFERRAL NETWORK LLC

NRT NEW ENGLAND LLC

NRT NEW YORK LLC

NRT NORTHFORK LLC

NRT PHILADELPHIA LLC

NRT PITTSBURGH LLC

NRT PROPERTY MANAGEMENT ARIZONA LLC

NRT PROPERTY MANAGEMENT ATLANTA LLC

NRT PROPERTY MANAGEMENT CALIFORNIA, INC.

NRT PROPERTY MANAGEMENT DC LLC

NRT PROPERTY MANAGEMENT DELAWARE LLC

NRT PROPERTY MANAGEMENT FLORIDA LLC

NRT PROPERTY MANAGEMENT GEORGIA LLC

NRT PROPERTY MANAGEMENT MARYLAND LLC

NRT PROPERTY MANAGEMENT MINNESOTA LLC

NRT PROPERTY MANAGEMENT NEW JERSEY LLC

By:  

 

Name:   Kevin R. Greene Title:   Chief Financial Officer

 

Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------

NRT PROPERTY MANAGEMENT PENNSYLVANIA LLC

NRT PROPERTY MANAGEMENT SOUTH CAROLINA LLC

NRT PROPERTY MANAGEMENT TEXAS LLC

NRT PROPERTY MANAGEMENT VIRGINIA LLC

NRT REFERRAL NETWORK LLC

NRT RELOCATION LLC

NRT RENTAL MANAGEMENT SOLUTIONS LLC

NRT REOEXPERTS LLC

NRT SUNSHINE INC.

NRT TEXAS LLC

NRT UTAH LLC

NRT WEST, INC.

NRT ZIPREALTY LLC

REAL ESTATE REFERRAL LLC

REAL ESTATE REFERRALS LLC

REAL ESTATE SERVICES LLC

REALOGY CO-ISSUER GROUP

REFERRAL ASSOCIATES OF NEW ENGLAND LLC

REFERRAL NETWORK LLC

REFERRAL NETWORK, LLC

REFERRAL NETWORK PLUS, INC.

SOTHEBY’S INTERNATIONAL REALTY REFERRAL COMPANY, LLC

SOTHEBY’S INTERNATIONAL REALTY, INC.

THE SUNSHINE GROUP, LTD.

ZIPREALTY CALIFORNIA, INC.

By:  

 

Name:   Kevin R. Greene Title:   Chief Financial Officer

 

Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------

LENDER ADDENDUM (ADDITIONAL TERM LENDER) TO THE

AMENDMENT OF THE

CREDIT AGREEMENT

DATED AS OF MARCH 5, 2013

This Lender Addendum (Additional Term Lender) (this “Lender Addendum”) is
referred to in, and is a signature page to, the Third Amendment (the
“Amendment”) to the Amended and Restated Credit Agreement dated as of March 5,
2013 (the “Credit Agreement”), among Realogy Intermediate Holdings LLC
(“Holdings”), Realogy Group LLC (the “Borrower”), the several lenders from time
to time parties thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and the
other agents parties thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Amendment or the
Credit Agreement, as applicable.

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Credit Agreement as
amended thereby, (B) on the terms and subject to the conditions set forth in the
Amendment and the Credit Agreement as amended thereby, to make and fund New 2022
Term Loans on the Third Amendment Effective Date in the amount of such
Additional Term Lender’s New Term Loan Commitment and (C) that on the Third
Amendment Effective Date it is subject to, and bound by, the terms and
conditions of the Credit Agreement and other Loan Documents as a Lender
thereunder.

 

 

Name of Institution:

  

 

JPMorgan Chase Bank, N.A.

 

 

Executing as an Additional Term Lender:            

By:

  

/s/ Amrish Desai

       

Name:

   Amrish Desai        

Title:

   Vice President             For any institution requiring a second signature
line:            

By:

  

 

       

Name:

          

Title:

            